Love, J.,
concurs.
Section 639 of the Revised Statutes is not repealed by the act of March'3, 1875, except by merger; and a case which could have been removed under the former provision, but could not be under the latter act, may still be removed. State of Texas v. Lewis, 14 Fed. Rep. 65.
A suit cannot be removed from a state court, under the act of 1875, unless the requisite citizenship of the parties exists both when the suit was begun and when the petition for removal is filed. Gibson v. Bruce, 2 Sup. Ct. Rep. 873.—[Ed.